UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: February 28, 2006 ITEM 1. REPORT TO SHAREHOLDERS. Table of contents Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Growth of $10,000 page 7 Your expenses page 8 Funds investments page 10 Financial statements page 14 For more information page 29 To Our Shareholders, The mutual fund industry has seen enormous growth over the last several decades. A good half of all American households are now invested in at least one mutual fund and the industry has grown to more than $8 trillion invested in some 7,0008,000 mutual funds. With this growth, investors and their financial professionals have had access to an increasing array of investment choices  and greater challenges as they try to find the best-performing funds to fit their investment objectives. Morningstar, Inc., a major independent analyst of the mutual fund industry, has provided investors and their advisors with an important evaluation tool since 1985, when it launched its star rating. Based on certain measurements, the Morningstar Rating for funds reflects each funds risk-adjusted return compared to a peer group, designating the results with a certain number of stars, from five stars for the best down to one star. The star ranking system has become the gold standard, with 4- and 5-star funds accounting for the bulk of fund sales. As good, and important, as this ranking measurement has been, we have long taken issue with part of the process that adjusts performance on broker-sold Class A shares for loads  or up-front commissions. We have argued that this often does not accurately reflect an A-share investors experience, since they increasingly are purchasing A shares in retirement plans and fee-based platforms that waive the up-front fee. We are pleased to report that Morningstar has acknowledged this trend and has added a new rating for Class A shares on a no-load basis, called the Load-Waived A Share rating, that captures the experience of an investor who is not paying a front-end load. This new rating will better assist our plan sponsors, 401(k) plan participants and clients of financial professionals who invest via fee-based platforms or commit to invest more than a certain dollar amount, in evaluating their choice of mutual funds. Since being implemented in early December 2005, the impact on our funds has been terrific. Under the new load-waived rating, 11 of our 43 open-end retail mutual funds now have 4- or 5-star rankings on their load-waived A shares, as of February 28, 2006. We commend Morningstar for its move and urge our shareholders to consider this another tool at your disposal as you and your financial professional are evaluating investment choices. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of February 28, 2006. They are subject to change at any time. YOUR FUND AT A GLANCE The Fund seeks a high level of current income, consistent with preservation of capital, that is exempt from fed- eral, New York State and New York City personal income taxes. In pursuing this goal, the fund normally invests at least 80% of its assets in securities of any maturity exempt from federal and New York personal income taxes. Over the last six months * Municipal bonds posted modest gains and outpaced the broad taxable bond market. * The Funds performance trailed the returns of its benchmark index and peer group average because of its exposure to higher-quality and shorter-term bonds. * Top-performing sectors included economic development, health care and housing bonds. Total returns for the Fund are at net asset value with all distributions reinvested. These returns do not reflect the deduction of the maximum sales charge, which would reduce the performance shown above. Top 10 holdings 3.9% Puerto Rico Aqueduct & Sewer Auth, 7-1-11, 8.095% 3.6% New York State Dormitory Auth, 5-15-19, 5.500% 3.5% Port Auth of New York & New Jersey, 7-15-18, 5.500% 2.9% Triborough Bridge & Tunnel Auth, 1-1-21, 6.125% 2.6% New York City Municipal Water Finance Auth, 6-15-33, 5.500% 2.6% New York, City of, 12-1-17, 5.250% 2.5% Virgin Islands Public Finance Auth, 10-1-18, 5.875% 2.4% Port Auth of New York & New Jersey, 10-1-19, 6.750% 2.2% New York Local Government Assistance Corp, 4-1-17, 5.500% 2.0% Puerto Rico Public Building Auth, 7-1-12, 6.250% As a percentage of net assets on February 28, 2006. 1 BY DIANNE SALES, CFA, AND FRANK A. LUCIBELLA, PORTFOLIO MANAGERS, SOVEREIGN ASSET MANAGEMENT LLC MANAGERS REPORT JOHN HANCOCK New York Tax-Free Income Fund Municipal bonds edged higher during the six months ended February 28, 2006 and outperformed taxable bonds. The Lehman Brothers Municipal Bond Index returned 0.99%, while the Lehman Brothers U.S.
